DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 
Response to Amendment
The amendment filed on November 7, 2022 cancelled claims 1-19.  New claims 20-38 were added.  Thus, the currently pending claims addressed below are claims 20-38.

Specification
The amendment to the specification dated November 7, 2022 which changes the title in the following manner A STRUCTURED SYSTEM FOR PROGRESSING OF ENTITIES’ ASSIGNED POSITIONS INTO THE NEXT SUCCESSIVE HIGER LEVELS OF PROGRESSION IN A SELF-COMPACTING RELATIONAL MULTI-LEVEL TREE SYSTEM STRUCTURED GUIDED FRAMEWORK AND INSTRUCTION STEPS FOR ACCORDING FAIR DISTRIBUTIONS is hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “Structured guided framework and instruction steps” does not appear to be required to be a process/method, machine/apparatus/system, manufacture/computer program product or composition of matter.  The applicant’s specification does not provide a definition for “Structured guided framework and instruction steps”.  The applicant’s specification mentions the term framework(s) only in paragraph 17 where it appears to disclose that a framework is not the same thing as a method/process as they are referred to as “frameworks and methods”.  The claimed framework does not appear to be a machine/apparatus/system because there is no indication of a framework that is an machine/apparatus/system in the applicant’s specification and the applicant appears to use the term “relational multi-level tree system” when claiming such a machine/apparatus/system. The framework does not appear to be a manufacture/computer program product as the specification makes no mention of any type of software, module, or instructions stored on a storage medium that are executed by a processor.  The Merriam-Webster Online Dictionary defines a framework as “a basic conceptional structure (as of ideas)” which would not appear to require it to be a process/method, machine/apparatus/system, manufacture/computer program product or composition of matter.  The examiner suggests amending the preamble to recite “a structured guided method for overcoming obstacles…., the method comprising: …” and then amending claims 21-33 to recite “the structured guided method of claim 20…”

Claims 20-38 are be directed to a method and system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes) (Assuming that claims 20-33 are amended to be directed to the statutory class of a method as indicated above).  
However, claims 20-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 20-33 recite(s) the following abstract idea: 
providing entity information of contributing entities, wherein the entity's information includes age information of the contributing entities and other information that is useful for scheduling fair distributions; 
defining Age Range Interval Tabulation (ARIT) above a threshold age, an optimal number of ARIT corresponding to levels of an age ranges tabulation data structure of the relational multi-level tree system, wherein the relational multi-level tree system comprises flat-top and adjacent flat-top multi-level trees within respective ARIT of the age ranges tabulation data structure; 
determining the number of positions for assigning contributing entities into respective level of ARIT in the age ranges tabulation data structure of the relational multi-level tree system, wherein; the age ranges tabulation data structure comprising x level of ARIT based on the age ranges of contributing entities, wherein: 1 is the lowest level ARIT in the age ranges tabulation data structure corresponds to the lowest ARIT of the relational multi-level tree system, x is the highest level ARIT in the age ranges tabulation data structure corresponds to the highest ARIT of the relational multi-level tree system, and level i + 1 is a next higher level than an ith level, where i is from 1 to x - 1, and corresponds to the next higher ARIT in the relational multi-level tree system; 
pre-sorting contributing entities' position assignments into the relational multi-level tree system based on age ordered priorities; 
determining optimal sizes of the flat-top multi-level trees and number of adjacent flat-top multi-level trees required to be constructed within each respective ARIT based on the total number of contributing entities to be positioned inside each respective ARIT with optimal size and measurement considerations made in accordance with a Level Strength Analysis Chart (LSAC) constructions, wherein the optimal sizes of the flat-top multi- level tree and adjacent flat-top multi-level trees are differences between two selected levels of level's accumulative strength parameter indications form the LSAC constructed; 
applying top/down assignment of positions of contributing entities by constructing flat-top multi-level trees inside respective ARIT; 
applying adjacent-top/down assignment of positions of contributing entities by constructing multiples of adjacent flat-top multi-level trees required inside respective ARIT; 
applying periodically reassigning positions' of contributing entities into the next higher ARIT in the relational multi-level tree system based on an interval period indications; 
applying periodically graduating contributing entities out of each respective ARIT in the relational multi-levels tree system, wherein one or more contributing entities' age exceeded each level of the ARIT in the age ranges tabulation data structure of the relational multi-levels tree system; and 
according fair distributions to respective contributing entities based on assigned qualifying contribution strength for qualifying a contributing entity based on the total numbers of assigned qualifying contribution weight for qualifying a contributing entity.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial or legal interactions directed advertising, marketing and sales related activities or behaviors in which data is gathered from contributing entities, the data is analyzed using mathematical algorithms and concepts to determine multilevel marketing distributions. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes)
Claims 34-38 recite the following abstract idea:
providing entity's information of the contributing entities, wherein the entity's information includes age information of the contributing entities and other information that is useful for scheduling fair distributions; 
define an optimal number of Age Range Interval Tabulation (ARIT) corresponding to levels of an age ranges tabulation data structure of the relational multi-level tree system, wherein the relational multi-level tree system comprises flat-top and adjacent flat-top multi-level trees in the age ranges tabulation data structure, 
pre-sort the contributing entities based on the age information to form an ordered age priority sequence of contributing entities' positions in the relational multi-level tree system, 
assigning pre-sorted contributing entities into their respective positions in each ARIT which, corresponds to the level of ARIT in the age ranges tabulation data structure into structurally constructed flat-top and adjacent flat-top multi-level trees with size and measurements considerations made in accordance with the use of a Level Strength Analysis Chart (LSAC) constructions, wherein said LSAC includes level strength and level accumulative strength parameter indications use for size and measurement considerations during constructions of flat-top and adjacent flat-top multi-level trees in the relational multi-level tree system comprises; 
determining the optimal size of the flat-top multi-level tree and the number of adjacent flat-top multi-level trees required to be constructed within each respective ARIT based on a total number of contributing entities to be positioned in each respective ARIT with optimal size and measurement considerations made in accordance with the LSAC constructed, wherein the optimal size of the flat-top multi-level tree and adjacent flat-top multi-level trees constructed are differences between two selected levels of level's accumulative strength parameter indications form the LSAC and wherein the number of the flat-top and adjacent flat-top multi-level trees required to be constructed inside each respective ARIT is obtained by dividing the total number of contributing entities to be positioned inside each respective ARIT, 
constructing a single flat-top multi-level tree or multiple adjacent flat-top multi- level trees required inside each respective ARIT based on the optimal size of the flat-top multi-level tree and number of adjacent flat-top multi-level trees to be constructed inside each respective ARIT, and 
assigning contributing entities into their respective positions in a single flat-top multi-level tree or multiple adjacent flat-top multi-level trees inside each respective ARIT using applying top/down or adjacent-top/down assignment of positions of contributing entities respectively until, each prioritized contributing entity in each respective ARIT is assigned with a position; 
periodically releasing and reassigning of contributing entities' positions into a next higher position in the next successive higher ARIT in the age ranges tabulation data structure of the relational multi-level tree system is based on an interval period indications, should the periodically releasing and reassigning of contributing entities' positions be based on during contributing entities' age advancements, wherein one or more contributing entities are graduated out of each respective ARIT in age ranges tabulation data structure of the relational multi-level tree system in the event the one or more contributing entities' age exceeded each defined ARIT; and 
perform fair distributions to the contributing entities based on their age-ordered assigned positions in the relational multi-level tree system.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial or legal interactions directed advertising marketing and sales related activities or behaviors in which data is gathered from contributing entities, the data is analyzed using mathematical algorithms and concepts to determine multilevel marketing distributions. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a processor apparatus. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using  a processor apparatus to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from the fact that the applicant’s specification only mentions a processor and provides no further details regarding the claimed processor apparatus); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 21-33; and 35-38 appear to merely further limit the abstract idea by further limiting the threshold age which is considered part of the abstract idea (Claim 21); further limiting the levels of the age ranges tabulation data structure of the relational multi-level tree system which is considered part of the abstract idea (Claim 22 and 35); further limiting the optimal size and measurement considerations which is considered part of the abstract idea (Claim 23); further limiting the Level Strength Analysis Chart which is considered part of the abstract idea (Claim 24 and 36); further limiting the assigned qualifying contribution strength and the assigned qualifying contribution weight which is considered part of the abstract idea (Claim 25-26 and 29); further limiting the size of the flat-top multi-level trees in respective Age Range Interval Tabulation which is considered part of the abstract idea (Claim 27); further limiting the pre-sorting of the contributing entities assigned positions which is considered part of the abstract idea (Claim 28 and 37); further limiting the number of flat-tip and adjacent flat-top multi-level trees to be constructed which is considered part of the abstract idea (Claim 30);  further limiting the assigning of the contributing entities into their respective positions in a single flat-top multi-level tree and/or adjacent flat-top multi-level trees which is considered part of the abstract idea (Claim 31-32); further limiting the reassigning positions' of contributing entities into the next higher ARIT of the relational multi- level tree system which is considered part of the abstract idea (Claim 33 and 38), and therefore only limit the application of the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes) and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 20-38 are not patent eligible.


Possible Allowable Subject Matter
Claims 20-38 would be allowable over the prior art if the applicant were to overcome the 35 USC 101 rejections identified above.
The following is a statement of reasons for the indication of allowable subject matter over the prior art:  The closest prior art is Soroca (PGPUB: 20100063877) and Data Structures (“csci210: Data Structures” http://www.bowdoin.edu/~ltoma/teaching/ cs210/spring09/Slides/210-Trees.pdf, 2009, pages 1-41 which discloses a structured method for forming a relational multi-level tree system and progressing entities’ positions in the relational multi-level tree system into positions in a next successive higher level in the relational multi-level tree system for effecting fair distributions to the entities and a relational multi-level tree system for effecting fair distributions to contributing entities positioned in the relational multi-level tree system, comprising:
a database containing entity information of the contributing entities, wherein the entity information includes age information of the contributing entities and other information that is useful to schedule fair distributions;
defining, by a processor, age range interval tabulations (ARIT) above a threshold age, and an optimal number of ARITs corresponding to levels of an age ranges tabulation data structure of the relational multi-level tree system, wherein the relational multi-level tree system comprises flat-top or adjacent flat-top multi-level trees within respective ARITs of the age ranges tabulation data structure;
determining, by the processor, a number of positions for assigning the contributing entities into respective levels of the ARIT in the age ranges tabulation data structure, wherein: the age ranges tabulation data structure comprising x levels of ARIT based on the age ranges of contributing entities, wherein 1 is the lowest level of the ARIT of the relational multi-level tree system and corresponds to the lowest ARIT of the relational multi-level tree system, x is the highest level of the ARIT of the relational multi-level tree system and corresponds to the highest ARIT of the relational multi-level tree system, and level i + 1 is a next higher level than an ith level, where i is from 1 to x-1, and corresponds to the next higher ARIT of the relational multi-level tree system;
pre-sorting, by the processor, the contributing entities’ position assignments in the relational multi-level tree system based on age ordered priorities;
assign, using the ordered age priority sequence, the pre-sorted contributing entities in their respective ARITs which correspond to the levels in the age ranges tabulation data structure by assignment of the positions of the contributing entities into the flat-top or adjacent flat-top multi-level trees, and wherein assigning the pre-sorted contributing entities in the respective ARIT comprises:
determining, by the processor, optimal sizes of the flat-top multi-level trees and number of the adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of the contributing entities to be positioned inside respective ARITs with optimal size and measurement considerations;
determining an optimal size of the flat-top multi-level tree and the number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT based on a total number of contributing entities to be positioned in the respective ARIT with optimal size and measurement considerations, and wherein the number of the flat-top and adjacent flat-top multi-level trees required to be constructed within the respective ARIT is computed by dividing the total number of contributing entities to be positioned in the respective ARIT by the optimal sizes of the flat- top multi-level tree, 
constructing a single flat-top multi-level tree or multiple adjacent flat-top multi-level trees within the respective ARIT based on the optimal size of the flat-top multi-level tree and number of adjacent flat-top multi-level trees required to be constructed within the respective ARIT
applying, by the processor, top/down assignment of the positions of the contributing entities for constructing the flat-top multi-level trees within the respective ARITs which correspond to the levels in the age ranges;
applying, by the processor, adjacent-top/down assignment of the positions of the contributing entities for constructing the adjacent flat-top multi-level trees within the respective ARITs; 
performing, by the processor, fair distributions to respective contributing entities based on a contributing strength of a contributing entity and a contributing weight of a contributing entity
However, the examiner has been unable to find prior art that discloses: 
when the optimal sizes of the flat-top multi-level trees and number of adjacent flat-top multi-level trees required to be constructed within each respective ARIT, that the optimal size and measurement considerations are made in accordance with a Level Strength Analysis Chart (LSAC) constructions, wherein the optimal sizes of the flat-top multi- level tree and adjacent flat-top multi-level trees are differences between two selected levels of level's accumulative strength parameter indications form the LSAC constructed;
periodically reassigning positions of contributing entities into the next higher ARIT in the relational multi-level tree system based on an interval period indications; and 
periodically graduating contributing entities out of each respective ARIT in the relational multi-levels tree system, wherein one or more contributing entities' age exceeded each level of the ARIT in the age ranges tabulation data structure of the relational multi-levels tree system.
As such, claims 20-38 are would be allowable over the prior art.

Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered but they are not persuasive.
The applicant argues that the claims overcome the 35 USC 101 rejection under Step 2A, Prong 2 because they solve the problem of effectively managing multi-level trees from getting overly large through, advocating the construction and use of a Level Strength Analysis Chart (LSAC) for size and measurement considerations and providing a novel solution for obviating entities from indefinitely assigned onto a fixed position in the multi-level tree systems by instructing periodically progressing entities’ positions into the next successive higher levels of Age Range Interval Tabulation (ARIT) in the relational multi-level tree system.  The examiner disagrees.  While the claims may recite a problem and a solution, it does not appear that the problem is a technological problem and that the solution is a technological solution.  The problem identified is a problem with multi-level trees which is not a technology.  Instead, a multi-level tree is merely a data structure that associates data in a tree-like structure.  As one can create and manage such multi-level trees using pen and paper it cannot be considered a technology.  Additionally, the solution to the problem is merely applying a specific algorithm to the problem, wherein the solution claimed does not require the use of any specific technology other than to merely apply the algorithm using a computer.  As clearly indicated in the rejection, merely applying an abstract idea using a computer is insufficient to overcome the 35 USC 101 rejection under Step 2A, Prong 2.  The examiner finds that the claimed improvement is an improvement to the abstract idea.  As indicated in SAP v. Investpic improvements of this nature are improvements in ineligible subject matter (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.).  Thus, the 35 USC 101 rejection is proper and has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3622